CONFORMED COPY

 

AMENDMENT NO. 4 TO THE
CREDIT AGREEMENT


Dated as of April 19, 2004

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT

among ALPHARMA INC., a Delaware corporation ("Holdings"), the banks, financial
institutions and other lenders party hereto, and BANK OF AMERICA, as
administrative agent and collateral agent (the "Administrative Agent"), as
parties to the Credit Agreement referred to below.



PRELIMINARY STATEMENTS:



Alpharma Operating Corporation, a Delaware corporation (the "Company"), Alpharma
USPD Inc., a Maryland corporation (together with the Company and the Subsidiary
Borrowers party thereto, the "Borrowers"), Holdings, the Lender Parties and the
Administrative Agent have entered into a Credit Agreement dated as of October 5,
2001, as amended by Amendment No. 1 dated as of December 16, 2002, Amendment No.
2 dated as of April 3, 2003 and Amendment No. 3 dated as of December 18, 2003
(as further amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement. Holdings and the
Required Lenders have agreed to amend the Credit Agreement as hereinafter set
forth.
Amendments to Credit Agreement

. The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

 a. Article I is amended by adding the following new terms in alphabetical
    order:

    "Senior Subordinated Notes" means the issuance by Holdings, in one or more
    tranches, of senior subordinated notes (A) in an aggregate principal amount
    of no more than $200,000,000 at any time outstanding, (B) containing terms
    relating to amortization, maturity, subordination, and other material terms,
    which, when taken as a whole, may be less favorable to the Loan Parties or
    the Lender Parties than the comparable terms of the Existing Notes, but the
    principal terms of which are no less favorable in any material respect to
    the Loan Parties or the Lender Parties than the comparable terms of the Debt
    Securities and (C) the proceeds of which are used, in part, to refinance all
    or a portion of the Existing Notes, including accrued and unpaid interest,
    prepayment premiums and all reasonable costs and expenses incurred in
    connection with such refinancing; and the issuance of any such notes in a
    registered exchange offer for such initially issued notes."

 b. The definition of "Consolidated EBITDA" in Article I is amended by inserting
    after clause "(n)" therein the following new clause to read as follows:

    "plus (o) in the case where the marketing and sale of gabapentin products by
    Holdings or any of its Subsidiaries is cancelled or delayed, all costs and
    charges incurred in connection with related inventory write-downs of
    gabapentin finished dose products and component supplies to net realizable
    value, up to a maximum aggregate amount of $80,000,000."

 c. Section 1.05 is amended by (i) inserting the clause "(a)" at the beginning
    of such Section, and (ii) inserting at the end thereof a new clause "(b)" to
    read as follows:

    "(b) For purposes of calculating the financial covenants in Section 5.04,
    Holdings shall exclude all costs incurred in connection with the issuance of
    the Senior Subordinated Notes, so long as such costs are incurred within 60
    days of such issuance."

 d. Section 2.06(b)(ii) is amended by (i) inserting after clause "(2)" in the
    parenthetical in subsection (A) the following new clause, to read as
    follows: "or (3) Net Cash Proceeds from the Aquatics Sale", (ii) deleting
    the phrase "Section 5.02(b)(iii)(K) and (L)" in clause (1) in the
    parenthetical in subsection (B) and substituting therefor the phrase
    "Section 5.02(b)(iii)(K), (L) and (N)" and (iii) inserting after the clause
    "Alpharma Sales" in the last proviso of the first sentence thereof the
    following clause: "(other than the Aquatics Sale").
 e. Section 5.02(b)(iii) is amended by deleting clause "(J)" thereof in its
    entirety and substituting therefor the clause: "reserved".
 f. Section 5.02(b)(iii) is further amended by inserting at the end thereof a
    new clause "(N)" to read as follows:

    "(N)" the Senior Subordinated Notes."

 g. Section 5.02(e)(x)(A) is amended by inserting after the clause "Alpharma
    Sale" the following clause: "(other than the Aquatics Sale").
 h. Section 5.02(f)(viii)(D) is amended by deleting clause "(1)" thereof in its
    entirety and substituting therefor the following:

    "(1) any of the Existing Notes are still outstanding, or all of the Existing
    Notes (other than no more than $10,000,000 principal amount of the October
    Convertible Notes) have been refinanced with the Senior Subordinated Notes
    or other Debt (including Revolving Credit Advances), shall not exceed the
    amount in any Fiscal Year as set forth in column I below or".

 i. Section 5.02(f) is further amended by inserting at the end thereof a new
    clause "(xii)" to read as follows:

    "(xii) Holdings may purchase, redeem and retire Debt Securities in an
    aggregate principal amount not to exceed the lesser of (i) $30,000,000 and
    (ii) the aggregate principal amount of October Convertible Notes which are
    refinanced with proceeds of the Senior Subordinated Notes."

 j. Section 5.02(g) is amended by inserting at the end thereof new clauses
    "(viii)" and "(ix)" to read as follows:

    "(viii) Holdings may purchase, redeem and retire Debt Securities to the
    extent permitted in Section 5.02(f)(xii)."

    (ix) The Company may make payments to Holdings from time to time in amounts
    necessary to satisfy regularly scheduled payments under the Senior
    Subordinated Notes (subject to subordination provisions reasonably
    acceptable to the Administrative Agent)."

 k. Section 5.02(j) is amended by inserting at the end thereof the following new
    clauses "(x)", "(xi)", "(xii)" and "(xiii)" to read as follows:

    "(x) repayment, prepayment or redemption of the October Convertible Notes to
    the extent not repaid, prepaid or redeemed pursuant to Section 5.02(j)(ix);
    provided that at the time of any such repayment, prepayment or redemption,
    the December Convertible Notes shall have been either refinanced in full or
    converted in full into class A common stock of Holdings in accordance with
    the terms of such December Convertible Notes,

    (xi) repayment, prepayment or redemption of the December Convertible Notes
    with proceeds of the Senior Subordinated Notes,

    (xii) purchase, redemption and retirement of Debt Securities to the extent
    permitted in Section 5.02(f)(xii), and

    (xiii) prepayment of local currency mortgage-secured loans made in favor of
    Alpharma AS in the aggregate principal amount of approximately $32,000,000;
    it being understood that such prepayments will be made using only local cash
    on hand at Alpharma Subsidiaries organized under European jurisdictions or
    through local borrowings by such Subsidiaries."

 l. Section 5.02(s) is deleted in its entirety and the following substituted
    therefor:

    " (s) Designation of Senior Debt. Take, or permit any of its Subsidiaries to
    take, any action that would result in any Debt (other than (i) each Loan
    Party's obligations under the Loan Documents and (ii) the Debt Securities)
    becoming "Designated Senior Debt" (or comparable term in any indenture or
    similar agreement describing Debt under which a default may have the effect
    of blocking payments in respect of any subordinated Debt of Holdings or any
    of its Subsidiaries)."

 m. Section 5.03 is amended by inserting at the end of such Section the
    following new subsection "(t)", to read as follows:

"(t)" Existing Notes Refinanced or Converted. Promptly after the date on which
no more than $10,000,000 principal amount of each of the October Convertible
Notes and the December Convertible Notes are outstanding, a notice stating that
such event has occurred, along with a description in reasonable detail of the
respective prepayments, redemptions or conversions of Existing Notes occurring
within 90 days prior to such notice."

Fees

. On the date hereof, Holdings shall pay to the Administrative Agent, for the
benefit of each Lender that executes this Amendment by no later than 5:00 PM
(New York time) on May 4, 2004, an upfront fee equal to 0.05% of the aggregate
Commitments of each such Lender under the Credit Agreement as of the date
hereof.

Conditions of Effectiveness

. This Amendment shall become effective as of the date first above written when,
and only when, the Administrative Agent shall have received counterparts of this
Amendment executed by Holdings and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Amendment; and Section 1 of this Amendment shall become effective
when and only when the Administrative Agent shall have received (a) the fees
specified in Section 2 hereof and the payment of all accrued fees and expenses
of the Administrative Agent (including the reasonable accrued fees and expenses
of counsel to the Administrative Agent invoiced on or prior to the date hereof)
and (b) all of the following documents, each such document dated the date of
receipt thereof by the Administrative Agent (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent:

 i.   Counterparts of the Consent appended hereto (the "Consent"), executed by
      each of the Loan Parties (other than Holdings);
 ii.  Certified copies of (A) the resolutions of the Board of Directors of
      (1) Holdings approving this Amendment and the matters contemplated hereby
      and (2) each other Loan Party evidencing approval of the Consent and
      (B) all documents evidencing other necessary corporate action and
      governmental approvals, if any, with respect to this Amendment, the
      Consent and all other matters contemplated hereby;
 iii. A certificate signed by a duly authorized officer of Holdings stating
      that: (A) the representations and warranties contained in Section 4 hereof
      and in the Loan Documents are true and correct on and as of the date of
      such certificate as though made on and as of such date other than any such
      representations or warranties that, by their terms, refer to a date other
      than the date of such certificate, and (B) no event has occurred and is
      continuing that constitutes a Default.

Representations and Warranties of Holdings

. Holdings hereby represents and warrants as follows:

 a. Each Loan Party is duly organized, validly existing and in good standing
    under the laws of the jurisdiction of its incorporation or formation.
 b. The execution, delivery and performance by each Loan Party of this Amendment
    and the Consent, as applicable, to which it is a party, are within such
    Person's corporate or other powers, have been duly authorized by all
    necessary corporate or other action and do not (i) contravene such Person's
    Constitutive Documents, (ii) violate any Requirement of Law, (iii) conflict
    with or result in the breach of, or constitute a default under, any
    contract, loan agreement, indenture, mortgage, deed of trust, lease or other
    instrument binding on or affecting any Loan Party, any of its Subsidiaries
    or any of their properties or (iv) except for the Liens created under the
    Collateral Documents, result in or require the creation or imposition of any
    Lien upon or with respect to any of the properties of any Loan Party or any
    of its Subsidiaries.
 c. No Governmental Authorization, and no other authorization or approval or
    other action by, and no notice to or filing with, any Governmental Authority
    or any other third party is required for the due execution, delivery or
    performance by any Loan Party of this Amendment or the Consent.
 d. This Amendment and the Consent have been duly executed and delivered by each
    Loan Party which is a party thereto. This Amendment and the Consent are
    legal, valid and binding obligations of each Loan Party which is a party
    thereto, enforceable against each such Loan Party in accordance with their
    respective terms.
 e. There is no action, suit, investigation, litigation or proceeding affecting
    any Loan Party or any of its Subsidiaries pending or, to the knowledge any
    Loan Party, threatened before any Governmental Authority or arbitrator
    that purports to affect the legality, validity or enforceability of this
    Amendment or the Consent, or the consummation of any of the transactions
    contemplated hereby.
 f. The execution, delivery and performance of this Amendment and the Consent do
    not adversely affect the Liens created under any of the Collateral
    Documents.

Reference to and Effect on the Loan Documents

. (a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 b. The Credit Agreement, the Notes and each of the other Loan Documents, as
    specifically amended by this Amendment, are and shall continue to be in full
    force and effect and are hereby in all respects ratified and confirmed.
    Without limiting the generality of the foregoing, the Collateral Documents
    and all of the Collateral described therein do and shall continue to secure
    the payment of all Obligations of the Loan Parties under the Loan Documents,
    in each case as amended by this Amendment.
 c. The execution, delivery and effectiveness of this Amendment shall not,
    except as expressly provided herein, operate as a waiver of any right, power
    or remedy of any Lender or the Agent under any of the Loan Documents, nor
    constitute a waiver of any provision of any of the Loan Documents.

Costs, Expenses

. The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.

Execution in Counterparts

. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

Governing Law

. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

[remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALPHARMA INC.

By: Matthew T. Farrell
Title: Executive Vice President, Finance & Chief Financial Officer

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and Lender

By: Joseph L. Corah
Title: Principal

 

Agreed as of the date first above written:

AERIES FINANCE-II LTD.
By:/s/ Lynn Tilton
Title: Manager

AIM FLOATING RATE FUND
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

AMARA 2 FINANCE, LTD.
By:/s/ Lynn Tilton
Title: Manager

AMMC CDO I, LIMITED
By:/s/ David P Meyer
Title: Vice President

AMMC CDO II LIMITED
By:/s/ David P Meyer
Title: Vice President

AMMC CDO III, LIMITED
By:/s/ David P Meyer
Title: Vice President

APEX (TRIMARAN) CDO I, LTD.
By: /s/ David M. Millison
Title: Managing Director

ARCHIMEDES FUNDING III, LTD.
By:/s/ Helen Y. Rhee
Title: Senior Vice President

ARCHIMEDES FUNDING IV (Cayman), LTD.
By:/s/ Helen Y. Rhee
Title: Senior Vice President

NEMEAN CLO, LTD.
By: /s/ Helen Y. Rhee
Title: Senior Vice President

ENDURANCE CLO, LTD
By: /s/ Helen Y. Rhee
Title: Senior vice President

ING-ORYX CLO, LTD., as a Lender
By: /s/ Helen Y. Rhee
Title: Senior Vice President

SEQUILS-ING I (HBDGM), LTD
By: /s/ Helen Y. Rhee
Title: Senior Vice President

ATHENA CDO, LIMITED
By: /s/ Mohan V. Phansalkar
Title: Managing Director

AVALON CAPITAL LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

AVALON CAPITAL LTD. 2
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

BEAR STEARNS INVESTMENT PRODUCTS INC.
By: /s/ Richard Bram Smith
Title: Vice President

BLACK DIAMOND CLO 1998-1 LTD.
By:/s/ Alan Corkish
Title: Director

BLACK DIAMOND CLO 2000-1 LTD.
By:/s/ Alan Corkish
Title: Director

BLACK DIAMOND INTERNATIONAL FUNDING, LTD
By: /s/ Alan Corkish
Title: Director

BNP PARIBAS OSLO BRANCH
By: /s/________________
Title: Managing Director

BRYN MAWR CLO, LTD.
By:/s/ Dale Burrow
Title: Senior Vice President

CANADIAN IMPERIAL BANK OF COMMERCE
By: /s/ Marc Berg
Title: Authorized Signatory

CAPTIVA III FINANCE LTD.
By: /s/ David Dyer
Title: Director

CENTURION CDO II, LTD.
By: /s/ Leanne Stavrakis
Title: Director - Operations

CENTURION CDO VI, LTD.
By: /s/ Leanne Stavrakis
Title: Director - Operations

CENTURION CDO VII, LTD.
By: /s/ Leanne Stavrakis
Title: Director - Operations

CERES II FINANCE LTD.
By: /s/ Lynn Tilton
Title: Manager

CHAMPLAIN CLO LTD.
By: /s/ Thomas H. B. Ewald
Title: Authorized Signatory

CHARTER VIEW PORTFOLIO
By: /s/ Thomas H. B. Ewald
Title: Authorized Signatory

CITIGROUP INVESTMENTS CORPORATE LOAN FUND INC. TRAVELERS ASSET MANAGEMENT
INTERNATIONAL COMPANY LLC
By: /s/ Melanie Hanlon
Title: Vice President

CITICORP USA, INC.
By: /s/ Frank Lowe
Title: Vice President

CLYDESDALE CLO 2001-1, LTD.
By: /s/ Elizabeth Maclean
Title: Director

CLYDESDALE CLO 2003, LTD.
By: /s/ Elizabeth Maclean
Title: Director

COLUMBUS LOAN FUNDING, LTD. TRAVELERS ASSET MANAGEMENT INTERNATIONAL COMPANY LLC
By: /s/ Melanie Hanlon
Title: Vice President

DELANO COMPANY
By: /s/ Mohan V. Phansalkar

Title: Managing Director

DIVERSIFIED CREDIT PORTFOLIO LTD.
By: /s/ Thomas H. B. Ewald
Title: Authorized Signatory

DNB NOR BANK ASA (formerly known as Den Norske Bank ASA)
By: /s/ Berit Henriksen
Title: Executive Vice President
By: /s/ Philip F. Kurpiewski
Title: First Vice President

DNB NOR BANK ASA (formerly known as Union Bank of Norway)
By: /s/ Berit Henriksen
Title: Executive Vice President
By: /s/ Philip F. Kurpiewski
Title: First Vice President

EMERALD ORCHARD LIMITED
By: /s/ Stacey Malek
Title: Attorney In Fact

FIDELITY ADVISOR SERIES II: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND
By: /s/ John H. Costello
Title: Assistant Treasurer

FLAGSHIP CLO 2001-1
By: /s/ Colleen Cunliffe
Title: Director

FLAGSHIP CLO II
By: /s/ Colleen Cunliffe
Title: Director

FOREST CREEK CLO, LTD
By: /s/ Dale Burrow
Title: Senior Vice President

GALAXY CLO 1999-1 LTD
By: /s/ W. Jeffrey Baxter
Title: Vice President

HARBOURVIEW CDO II, LTD.
By: /s/ Lisa Chaffee
Title: Manager

HARBOURVIEW CLO IV, LTD.
By: /s/ Lisa Chaffee
Title: Manager

HARBOURVIEW CLO V, LTD.
By: /s/ Lisa Chaffee
Title: Manager

HIGHLAND LOAN FUNDING V, LTD.
By: /s/________________
Title:

HSH NORDBANK AG
By: /s/ Niels Troen
Title: General Manager
By: /s/ Volker Schliecker
Title: Deputy Head of Commercial Banking
Products

INDOSUEZ CAPITAL FUNDING IIA, LIMITED
By: /s/ Charles Krobayashi
Title: Principal and Portfolio Manager

INVESCO CBO 2000-1 LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

JUPITER LOAN FUNDING LLC
By: /s/ Ann E. Morris
Title: Assistant Vice President

KATONAH I, LTD.
By: /s/ Ralph Della Rocca
Title: Authorized Officer

KATONAH II, LTD.
By: /s/ Ralph Della Rocca
Title: Authorized Officer

KATONAH III, LTD.
By: /s/ Ralph Della Rocca
Title: Authorized Officer

KATONAH IV, LTD.
By: /s/ Ralph Della Rocca
Title: Authorized Officer

KZH CYPRESSTREE-1 LLC
By: /s/ Dorian Herrera
Title: Authorized Agent

KZH RIVERSIDE LLC
By: /s/ Dorian Herrera
Title: Authorized Agent

KZH SOLEIL LLC
By: /s/ Dorian Herrera
Title: Authorized Agent

KZH SOLEIL-2 LLC
By: /s/ Dorian Herrera
Title: Authorized Agent

KZH STERLING LLC
By: /s/ Dorian Herrera
Title: Authorized Agent

LOAN FUNDING IV, LLC
By: /s/ Mark Okada
Title: Chief Investment Officer

MOUNTAIN CAPITAL CLO I LTD.
By: /s/ Darren P. Riley
Title: Director

MOUNTAIN CAPITAL CLO II LTD.
By: /s/ Darren P. Riley
Title: Director

MUIRFIELD TRADING LLC
By: /s/ Diana M. Himes
Title: Assistant Vice President

NATIONAL CITY BANK
By: /s/ Michael
Title: Account Officer

NOMURA BOND & LOAN FUND
By: /s/ Elizabeth MacLean
Title: Director

OLYMPIC FUNDING TRUST, SERIES 1999-1
By: /s/ Diana M. Himes
Title: Authorized Agent

OPPENHEIMER SENIOR FLOATING RATE FUND
By: /s/ Lisa Chaffee
Title: Manager

ORIX FUNDING LLC
By: /s/ Diana M. Himes
Title: Assistant Vice President

PAMCO CAYMAN, LTD
By: /s/ _______________
Title:

PROTECTIVE LIFE INSURANCE COMPANY
By: /s/ Diane S. Griswald
Title: Assistant Vice President

ROSEMONT CLO, LTD
By: /s/ Dale Burrow
Title: Senior Vice President

ROYALTON COMPANY
By: /s/ Mohan V. Phansalkar
Title: Managing Director

SAGAMORE CLO LTD.
By: /s/ Thomas H. B. Ewald
Title: Authorized Signatory

SARATOGA CLO I, LIMITED
By: /s/ Thomas H. B. Ewald
Title: Authorized Signatory

SAWGRASS TRADING LLC
By: /s/ Diana M. Himes
Title: Assistant Vice President

SEQUILS-CENTURION V. LTD.
By:/s/ Leanne Stavrakis
Title: Director - Operations

SEQUILS CUMBERLAND I, LTD.
By: /s/ Dale Burrow
Title: Senior Vice President

SEQUILS LIBERTY, LTD
By: /s/ Thomas H. B. Ewald
Title: Authorized Signatory

SMOKY RIVER CDO, L.P.
By: /s/ Melissa Marano
Title: Authorized Signatory

SPIRET IV LOAN TRUST 2003-B
By: /s/ Rachel L. Simpson
Title: Financial Services Officer

SUNAMERICA LIFE INSURANCE COMPANY
By: /s/ W. Jeffrey Baxter
Title: Vice President

THE SUMITOMO TRUST & BANKING CO., LTD., NEW YORK BRANCH
By: /s/ Elizabeth A. Quirk
Title: Vice President

THE TRAVELERS INSURANCE COMPANY
By: /s/ Matthew J. McInerny
Title: Investment Banker

TRS 1 LLC
By: /s/ Deborah O'Keeffe
Title: Vice President

WINGED FOOT FUNDING TRUST
By: /s/ Ann E. Morris
Title: Authorized Agent

CONSENT

Dated as of April 19, 2004

Each of the undersigned, as Guarantors under, as applicable, the (i) Parent
Guaranty dated as of October 5, 2001, (ii) Subsidiary Guaranty dated as of
October 5, 2001 or (iii) Subsidiary Guaranty dated as of December 26, 2001, in
each case in favor of the Secured Parties referred to therein (collectively, the
"Guaranty"), hereby consents to the foregoing Amendment and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Amendment, the
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Guaranty to the "Credit
Agreement", "thereunder", "thereof" or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment, and (b) each of
the Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Secured Obligations (in each case, as defined therein).

ALPHARMA OPERATING CORPORATION

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA USPD INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA U.S. INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

BARRE PARENT CORPORATION

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

 

 

 

G.F. REILLY COMPANY

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

PARMED PHARMACEUTICALS, INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA EURO HOLDINGS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA (BERMUDA) INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA USHP INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA US PHARMACEUTICAL LLC

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA ANIMAL HEALTH COMPANY

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

 

 

MIKJAN CORPORATION

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA NW INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

NMC LABORATORIES, INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

US ORAL PHARMACEUTICALS PTY LTD

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA HOLDINGS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA PHARMACEUTICALS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

POINT HOLDINGS INC.

 

By: /s/ John W. LaRocca
Title: Secretary

 

 

 

PUREPAC PHARMACEUTICAL HOLDINGS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA BRANDED PRODUCTS

DIVISION INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

PUREPAC PHARMACEUTICAL CO.

 

By: /s/ John W. LaRocca
Title: Secretary

 

ALPHARMA INVESTMENT INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 